Citation Nr: 1444464	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than August 9, 2003 for the grant of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1990.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated January 2005, December 2005, November 2007, and July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2011 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at a videoconference hearing conducted between the RO and the Board Central Office.  

The Board in January 2012 issued a decision denying the Veteran's claim for an earlier effective date than August 9, 2003, for TDIU.  Thereafter, in September 2013 the Veteran requested the January 2012 decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing has been conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The November 2011 decision was vacated in a June 2014 Board Order to Vacate.

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The hearing requested by the Veteran in September 2013 is to be a Travel Board hearing conducted at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO in Chicago, Illinois must make arrangements to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge on the appealed issue of entitlement to an effective date earlier than August 9, 2003, for the grant of TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



